Crew, C. J.
Let him throw himself on the justice of the court; and as Parliament stand to their priviledges, so do we to ours. In any case they may restrain the parties or their counsels, but never the court, who are not bound to take notice of it, without special writ. And the parties who prosecute do it at their peril.
Noy said, that in M. 12 E. 4, in the pleas of the Exchequer, there is an excellent precedent, on the learning respecting the priviledge of Parliament: In Marsh’s case, antea, p. 48. Bendl. 184. Noy 83.